Title: 28th.
From: Adams, John Quincy
To: 


       We had a meeting of the ΦBK, in the morning at Little’s Chamber. Chandler read a Dissertation, Harris and Cushman a Forensic. Bridge and Cranch were the extempore disputants. Went with Freeman to Boston: paid a number of Visits; we dined at Mr. Sullivan’s, in Company with Mr. Bartlett, Mr. Johonnot, and George Warren. Took a long walk with Johonnot in the afternoon. Return’d to Cambridge with Freeman, before 8. We had a very good supper at Mason’s Chamber, after which we took a walk, and return’d there again; finally retired, between 11 and 12 o’clock.
      